Citation Nr: 1412220	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in July 2010 at Ochsner Medical Center.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued in October 2010 by the Department of Veterans Affairs South Central VA Health Care Network in Flowood, Mississippi denying payment/reimbursement for medical expenses incurred at the Ochsner Medical Center during treatment on July 10, 2010. 

As discussed below, the record reflects that the Veteran passed away in June 2011, during the course of this appeal.  Based on a September 2011 rating decision, it appears that the Veteran's spouse filed a claim for Dependency and Indemnity Compensation (DIC) in July 2011, which includes a claim for substitution of any pending claim.  The Board observes that the Veteran's entire claims file, including the July 2011 claim identified by the RO in its September 2011 rating decision, is not associated with the medical reimbursement file before the Board and is not in the Virtual VA electronic file.  Nevertheless, the claim may be in the Veteran's claims file.  Accordingly, the issue of the Veteran's spouse's request for entitlement to substitution is referred to the RO for appropriate action.

Although the Veteran had already died, the Veteran's spouse presented testimony regarding the merits of the Veteran's pending claim during a June 2012 hearing before the Board.  As the undersigned has already heard testimony regarding the merits of the claim for which the Veteran's spouse has requested substitution, this case must be returned to the undersigned for consideration on appeal.



FINDING OF FACT

The Veteran died in June 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died in June 2011, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the agency of original jurisdiction from which the claim originated (listed on the first page of this decision).  As noted in the introduction, the Veteran's spouse may have filed a request for substitution in July 2011.  However, as this issue has not yet been determined by the RO, the Board does not have jurisdiction to consider the merits of the appeal at this time.


ORDER

The claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Ochsner Medical Center in July 2010 is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


